

115 HRES 1131 IH: Expressing support for the designation of October 2018 as “National Youth Justice Action Month”.
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1131IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Mr. Cárdenas (for himself and Mr. Lewis of Minnesota) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of October 2018 as National Youth Justice Action Month.
	
 Whereas the historical role of the juvenile court system is to rehabilitate and treat youthful offenders while holding them accountable and maintaining public safety, and is therefore better equipped to work with youth than the punitive nature of the adult criminal justice system;
 Whereas youth are developmentally different from adults and these differences have been documented by research on the adolescent brain and acknowledged by the United States and State Supreme Courts and many State and Federal laws that prohibit youth under age 18 from taking on major adult responsibilities such as voting, jury duty, and military service;
 Whereas youth who are placed under the commitment of the juvenile court system are able to access age-appropriate services and education, and remain closer to their families, all of which reduces the likelihood of future offending;
 Whereas an estimated 76,000 youth are tried, sentenced, or incarcerated as adults every year in the United States and most of the youth are prosecuted for nonviolent offenses;
 Whereas most laws allowing the prosecuting of youth as adults were enacted prior to research evidence by the Centers for Disease Control and Prevention and the Office of Juvenile Justice and Delinquency Prevention demonstrating that prosecuting youth in adult court actually decreases public safety as, on average, they are 34 percent more likely to commit future crimes than youth retained in the juvenile system;
 Whereas youth of color and youth with disabilities and mental health issues are disproportionally represented at all stages of the criminal justice system;
 Whereas it is harmful to public safety and to young offenders to confine youth in adult jails or prisons where they are significantly more likely to be physically and sexually assaulted and where they are often placed in solitary confinement;
 Whereas youth sentenced as adults receive an adult criminal record that deters future education or employment opportunities, and the collateral consequences normally applied in the adult justice system should not automatically apply to youth arrested for crimes before the age of 18;
 Whereas youth who receive extremely long sentences deserve an opportunity to demonstrate their potential to grow and change; and
 Whereas people around the country participate in Youth Justice Action Month in October to increase public awareness of the issues facing youth transferred to the adult criminal justice system and to provide people across the country with an opportunity to develop action-oriented events in their communities: Now, therefore, be it
	
 That the House of Representatives— (1)designates National Youth Justice Action Month; and
 (2)recognizes and supports the goals and ideals of National Youth Justice Action Month. 